Name: Commission Regulation (EC) No 1703/2001 of 29 August 2001 prohibiting fishing for northern prawn by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 Avis juridique important|32001R1703Commission Regulation (EC) No 1703/2001 of 29 August 2001 prohibiting fishing for northern prawn by vessels flying the flag of a Member State Official Journal L 232 , 30/08/2001 P. 0003 - 0003Commission Regulation (EC) No 1703/2001of 29 August 2001prohibiting fishing for northern prawn by vessels flying the flag of a Member StateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2848/2000 of 15 December 2000 fixing for 2001 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required(2) lays down quotas for northern prawn for 2001.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of northern prawn in Norwegian waters south of 62 °00'N by vessels flying the flag of a Member State or registered in a Member State have exhausted the quota allocated to the Community for 2001,HAS ADOPTED THIS REGULATION:Article 1Catches of northern prawn in Norwegian waters south of 62 °00'N by vessels flying the flag of a Member State or registered in a Member State are hereby deemed to have exhausted the quota allocated to the Community for 2001.Fishing for northern prawn in Norwegian waters south of 62 °00'N by vessels flying the flag of a Member State or registered in a Member State is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 August 2001.For the CommissionViviane RedingMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 334, 30.12.2000, p. 1.